Citation Nr: 1122305	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968, as well as having unverified dates of reserve duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affair (VA) Regional Office (RO) in Buffalo, New York.

In his March 2006 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  In an October 2010 letter, the RO informed the Veteran that his hearing was scheduled for later in October 2010.  In correspondence also dated in October 2010, the Veteran indicated that he wished to withdraw his request for a personal hearing.  As such, his hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

When this case was previously before the Board in April 2010, it was remanded for additional development.  The development has been completed, and the case is before the Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The evidence of record does not demonstrate that an acquired psychiatric disorder, including schizophrenia, was incurred in or aggravated as a result of any established event, injury, or disease during active duty, nor was a psychosis present within one year after separation from service.




CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as schizophrenia, was not incurred in or aggravated during active duty service, nor may service incurrence of a psychosis be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, June 2002, March 2003, March 2006 and May 2010 letters provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal.  In addition, the March 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

After issuance of the above-described notice, and opportunity for the Veteran to respond, the January 2011 Supplemental Statement of the Case reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records and VA and private treatment records and Social Security Administration (SSA) records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, family members and his representative, on his behalf.

In the April 2010 Remand, the Board instructed that the Appeals Management Center (AMC)/RO attempt to obtain additional records from the Bath VA medical facility from 1984, records from the Bay Pines VA medical facility from the 1970s, records from a medical facility (VA or non-VA) in Waterloo, New York in 1968, and attempt to verify and dates of the Veteran's reserve service.  The record reflects that the RO requested records from any period of Army Reserve Duty outside of his active duty service, particularly from 1970.  This request yielded a negative response.  An attempt to obtain records from the Army Hospital at Camp Drum, New York, where the Veteran was prescribed medication in July 1970, also yielded a negative response.  In May 2010, the RO issued a memorandum as to the unavailability of these records.  Records were also requested from the Bath and Bay Pines VA medical facilities from the 1970s and 1980s, but only records from 1985 were found.  The AMC sent a letter to the Veteran in May 2010 informing him of the steps taken to obtain the requested records and requesting the Veteran to submit any additional information or outstanding records in his possession or authorization to obtain any outstanding medical records.  No response was received  

Given the RO/AMC's numerous attempts to obtain the requested records, and given that AMC informed the Veteran of his obligation to provide authorization or obtain any outstanding records and submit them to VA, the Board finds that the AMC fulfilled its duty to assist in regard to attempting to obtain the requested records and substantially complied with the April 2010 Remand instruction.  38 C.F.R.               § 3.159(c)(1); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In addition, in the April 2010 Remand, the Board instructed that the Veteran be afforded a VA psychiatric examination to determine the current nature of his psychiatric disorder and for an opinion as to whether the condition is related to service.  The record reflects that the Veteran was scheduled for an examination in December 2010, but the Veteran declined to attend.  Under the circumstances, the Board will proceed, as 38 C.F.R. § 3.655 (2010) provides that when a claimant fails to report for an examination in an original claim, the claim shall be decided on the evidence of record.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronocity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b).

Service connection shall be granted to a Veteran if the Veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and certain chronic diseases, including psychoses, although not otherwise established as incurred in or aggravated by service, become manifest to a compensable degree within one year following the requisite service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case and with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or contradiction in the evidence.  See 38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

The Veteran's service treatment records do not reflect any notation of complaint or treatment for a psychiatric disorder.  The June 1968 separation physical examination noted a normal clinical psychiatric evaluation and on the June 1968 separation report of medical history, the Veteran denied the following: frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, bed wetting, nervous trouble of any sort, any drug or narcotic habit, or excessive drinking habit.

Service personnel records (SPRs) note no reprimands or other actions during service involving the Veteran's performance.  SPRs for the Veteran's period of reserve duty reflect that in October 1968, the Veteran was noted to be performing his duties in an outstanding manner.  

The Veteran submitted a record of prescription from July 1970 from the U.S. Army Hospital at Camp Drum for Mellaril, an antipsychotic medication.

The Veteran's service personnel records reflect that he entered the Reserves following his discharge from active duty service, but was found medically disqualified for retention in the U.S. Army Reserves and was discharged in June 1971.  The cause for the medical disqualification was not identified.

An undated statement from a private physician, R.P.M., M.D., noted that he had followed the Veteran since August 1973 and tried approximately 20 different medications with little success.  He described the Veteran as having limited life skills and ability to tolerate everyday life anxiety, as well as difficulty with interpersonal relationships.

On private psychiatric evaluation in September 1974, the Veteran reported that while he was harassed and taunted during service, he did not receive any psychiatric treatment there.  He indicated that he saw a psychiatrist once after his discharge, but this psychiatrist told him that his problems were just marital insecurity.  It was noted that the Veteran had a long history of psychiatric problems and had attempted suicide by mixing large amounts of alcohol with medication.  The diagnosis was schizophrenia, paranoid type.  

A March 1976 Social Security Administration determination found the Veteran to be disabled effective January 28, 1976 due to chronic schizophrenia, paranoid type.  

A report a private psychiatrist, M.P., M.D. to the New York State Department of Social Service, Office of Disability Determinations dated in June 1982 reflects that the Veteran discussed the onset of his psychiatric disability while serving in the Reserves at Fort Drum, New York.  He indicated that he was verbally harassed regarding his sexuality after his use of a racial epithet, was seen by a psychiatrist while in the Reserves.  He further indicated that he left the Reserves due to these problems.  The diagnosis was schizophrenia, paranoid.

In a November 1982 statement, a private physician, Dr. M., wrote that he first saw the Veteran in February 1976 when he presented with the chief complaint of feeling uptight most of the time, thinking that people were talking negatively about him and feeling confused in his thoughts.  History indicated that the Veteran was psychiatrically hospitalized in Florida in 1975.  Symptoms such as depressed mood, delusional thoughts, ideas of reference, and disorganized thoughts were noted.  

VA treatment records reflect the Veteran's hospitalization for suicidal thoughts from March 1985 to April 1985.  In March 1985, it was noted that the Veteran had been followed at the Bath VA medical facility for depression.  Psychosis and schizophrenia were present.  In April 1985, it was noted that the Veteran had a long history of auditory hallucinations and substance abuse.  It was indicated that he had been depressed for over 10 years.

Records from the Jones Memorial Hospital dated in October 1998 reflect that the Veteran was admitted after appearing confused.  It was determined that he had sepsis, which caused a change in his mental status.  Upon treating the infection, his mental confusion cleared.  However, it was also noted that his main problem was depression, psychosis and anxiety mixed illness with chronic alcoholism.  It was also noted that the Veteran was known to have a panic-type of disorder and was unable to function in society. 

VA outpatient treatment records from June 2002 note that the Veteran complained of military sexual trauma based on verbal abuse and accusations of homosexuality while stationed in Germany.  In October 2002, the Veteran spoke of many years of difficulty with taunts of homosexuality and "being odd."  A history of schizophrenia, paranoid type and depression was noted in November 2002.  The Veteran indicated that these conditions began in service due to the harassment he endured there.  

Continued VA outpatient treatment records from 2004 reflect continuing diagnosis and treatment for various psychiatric problems.  A December 2004 entry noted delusional thoughts about being talked about and ridiculed by others.  VA outpatient records through 2007 reflect continued treatment of schizophrenia and other psychiatric symptoms.

During a February 2007 informal conference with a Decision Review Officer at the RO, the Veteran recounted his military experiences, including falling asleep while on guard duty and being punished by being kept awake for 5 days, and harassment from fellow service members after he used a racial epithet.  The Veteran also submitted a handwritten note alluding to treatment from an Army psychiatrist, Dr. T., following active duty.

A statement from the Veteran's siblings reflects their impression that the Veteran returned home from active duty in Germany an entirely different person.  They indicated that he was unsure, anxious, and depressed and never able to obtain and maintain full-time employment.

The Veteran also submitted photocopies of letters sent to his parents while he was on active duty in Germany.  These letters discuss the Veteran's military life and general annoyance with certain aspects of service, but do not reflect diagnosis of or treatment for a psychiatric disorder while on active duty.

In attempting to comply with the orders from the April 2010 Remand, attempts were made to obtain additional records from the Bath VA medical facility from 1984, records from the Bay Pines VA medical facility from the 1970s, records from a medical facility (VA or non-VA) in Waterloo, New York in 1968, and attempt to verify and dates of the Veteran's reserve service.  The record reflects that the RO requested records from any period of Army Reserve Duty outside of his active duty service, particularly from 1970.  This request yielded a negative response.  An attempt to obtain records from the Army Hospital at Camp Drum, New York, where the Veteran was prescribed medication in July 1970, also yielded a negative response.  In May 2010, the RO issued a memorandum as to the unavailability of these records.  Records were also requested from the Bath and Bay Pines VA medical facilities from the 1970s and 1980s, but only records from 1985 were found.  The AMC sent a letter to the Veteran in May 2010 informing him of the steps taken to obtain the requested records and requesting the Veteran to submit any additional information or outstanding records in his possession or authorization to obtain any outstanding medical records.  No response was received  

Various statements from the Veteran reflect his belief that his psychiatric symptoms began as a result of mistreatment and harassment from other service members, specifically regarding his sexual orientation, during his time on active duty and in the Reserves.  He has maintained that he was treated in 1970 while with the Reserves.

The Board has carefully considered the evidence of record in determining that the Veteran does not meet the necessary criteria to warrant service connection for an acquired psychiatric disorder, to include schizophrenia.  The evidence of record shows that the Veteran has been diagnosed with paranoid schizophrenia and depression.  What remains to be shown is that these diagnosed psychiatric disabilities are related to any incident of service, or was incurred in service.

Here, the Veteran's entrance and separation examinations are silent as to complaints, treatment, or diagnoses of any psychiatric disorders, and in the June 1968 report of medical history, the Veteran specifically denied symptoms indication of mental health issues.  There is no indication of treatment for a psychiatric disability until July 1970, the date of the prescription reflecting treatment with antipsychotic medication.  There were no records of treatment accompanying this prescription, and private medical record do not reflect any treatment for psychiatric symptoms until 1973.

Even if the Board were to assume that the Veteran's psychiatric disorder first manifest in July 1970, the date of prescription of antipsychotic medication, the Veteran is still not entitled to a presumption of service connection because he was not diagnosed with a psychoses within one year following separation from active service in June 1968.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, there is no medical evidence of record of a nexus between the claimed in-service disease and the present disease.  As noted above, the Veteran failed to report for a scheduled VA examination, and under 38 C.F.R. § 3.655 the claim must be decided based upon the available record.  The available evidence of record does not contain a positive medical nexus opinion linking a diagnosed psychiatric disorder to service.  The private and VA mental health treatment note the Veteran's difficulties with delusions and paranoid thoughts regarding others talking about him, to include during active duty service, but do not contain any competent medical opinion linking the current psychiatric diagnoses to any single event specifically during active duty service, or otherwise suggest onset during active duty service. 

To the extent that any VA outpatient treatment record or private medical record notes or suggests the onset of the Veteran's psychiatric disability during active duty service or as due to taunts and harassments during active duty service as the Veteran described, the Board finds that these notations do not constitute competent evidence of the required nexus between his current psychiatric complaints and service, as they appear to be based entirely on history as reported by the Veteran.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the fact that the veteran's history is recorded in medical records does not transform it into a competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion on when it is based exclusively on the recitations of a claimant that have been previously rejected).  Thus, while the private and VA medical records provide competent medical evidence regarding the Veteran's current symptoms, they do not provide a competent medical nexus between those symptoms and any established event, injury, or disease from active service as they rely on the Veteran's unsubstantiated accounts of his medical history.

Also in connection with the claim, the Board also has considered the assertions the Veteran, his family members, and his representative have advanced on appeal in multiple written statements and in the February 2007 informal conference report.  However, the Veteran cannot establish his service connection claim on the basis of these assertions, alone.  While the Board does not doubt the sincerity of the Veteran's belief that he developed an acquired psychiatric disorder as a result of events during active duty service, this claim turns on a medical matter--the relationship between current disability and service.  Though the Veteran may be competent to testify as to the sensory perceptions of his current disorder, questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson lacking the appropriate medical training or expertise, the Veteran simply is not competent to render a probative (i.e., persuasive) opinion on such medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, these assertions in this regard simply do not constitute persuasive evidence in support of the claim for service connection.

For all the foregoing reasons, the Veteran's claim for service connection for an acquired psychiatric disorder, to include schizophrenia, must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


